DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant appears to argue that Chen teaches a visible light source while Axelrod describes a tunable infrared laser controlled by electronics. Therefore, the light sources are not equivalent. And Axelrod teaches controlling the light source in a manner (i.e. “pulse mode with fixed frequency and pulse width”) not applicable to the light source of Chen.
In response, the examiner notes the following: Chen and Axelrod are both directed to optical measurement sensors. Additionally, Chen teaches the control unit is connected to the light source (paragraph 49). This by itself would suggest to a person of ordinary skill in the art to use the control unit to control the light source. Axelrod merely provides a general teaching of using control units to cause the light source to emit with desired characteristics. This makes it clear that it would be obvious to one of ordinary skill to use the control unit of Chen to cause the light source of Chen to emit light at Chen’s target with the desired optical characteristics (or “activate the light emitter” as claimed). For these reasons, Applicant’s arguments are unpersuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a processing device first recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2016/0084771) in view of Axelrod (US 20130337492 A1).
Regarding claim 1, Chen teaches a data center server (figures 1-4) comprising:
one or more components (3); and an 
optical monitor affixed to the data center server (figures 1-4), the optical monitor comprising: 
a chamber (11) exposed to ambient air (paragraph 26; also see paragraphs 46 and 16); 
a target (5, 5a, 5b) housed in the chamber (11), wherein the target is representative of the one or more components (3) of the data center server (representative because they’re both electronic components on the same board, 1), and wherein exposure to the ambient air produces a change in an optical property of the target due to corrosion (paragraphs 10, 46, and 51); 
a light emitter (13) configured to illuminate the target (5, 5a, 5b); 
an optical detector (17) configured to generate a signal based on light reflected from the target (5, 5a, 5b); and 
a processing device (19, 23) configured to receive the signal from the optical detector (17).
Regarding the processing device configured to determine a level of corrosion of the one or more components based on the signal from the optical detector, Chen doesn’t explicitly use these exact words; however, Chen teaches determining a level of corrosion of the target (paragraphs 16, 19) and using this information to determine the level of corrosion exposure of the one or more components (3; paragraphs 28 and 43) and determine “level of corrosive exposure as a measure of the probability of failure” of the more or one components (paragraph 61). The examiner considers Chen as implicitly teaching this limitation, because “determine a level of corrosion” is implicit in “determine a level of corrosive exposure as a measure of the probability of failure”, since the damage from corrosion exposure (that causes the failure) is corrosion (in other words, the measure of probability of failure due to corrosion is a measure of the level of corrosion). Alternatively, based on the teaching of Chen to determine the level of corrosive exposure of the components as a measure of the probability of failure, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a level of corrosion of these components, because the level of corrosive exposure is directly correlated to the level of corrosion, and in order to communicate the level of damage done to the components due to the corrosive exposure. (Also, see additional prior art, which shows that it is obvious to one of ordinary skill to infer qualities about components, including level of corrosion, based on the corresponding qualities of the target (or coupon) that is being monitored.)


    PNG
    media_image1.png
    779
    867
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    772
    924
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    746
    1146
    media_image3.png
    Greyscale


Chen doesn’t explicitly teach the processing device configured to activate the light emitter.
However, Chen teaches that the processing device is connected to the light emitter (paragraph 49). Additionally, Axelrod teaches a processor (30) is configured to activate a light emitter (12; paragraph 60; figure 2A). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the processor is configured to activate the light emitter in order to increase precision and reduce human toil by automatically causing the light source to emit light with the desired characteristics.
Regarding claim 10, Chen teaches the processing device is further configured to generate an indication when the signal from the optical detector satisfies a threshold (paragraph 53).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Axelrod as applied to claim 1 above, and further in view of Boday (US 2011/0236985).
Regarding claim 2, Chen doesn’t explicitly teach the optical monitor comprises a baffle configured to allow the ambient air to enter the chamber and to prevent ambient light from interfering with the optical detector.
Brody teaches a similar system wherein the optical monitor comprises a baffle configured to allow the ambient air to enter the chamber and to prevent ambient light from interfering with the optical detector (paragraph 46 explains baffle is at positions 339 and 332).

    PNG
    media_image4.png
    712
    574
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by adding a baffle (as taught by Brody) in order to have high signal-to-noise ratio by blocking ambient light from interfering with the measurements.
Regarding claim 4, Chen doesn’t explicitly teach the target is a metal.
Boday teaches it’s conventional in the field to use metal targets (paragraph 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the targets of Chen be metal in order to determine the corrosion of metallic components (e.g. Chen mentions that many of the components in the system that is being monitored are metal, for example copper).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Axelrod as applied to claim 1 above, and further in view of Reid (US 20070194247 A1).
Regarding claim 3, Chen doesn’t explicitly teach the optical monitor comprises an emitter baffle configured to reduce optical cross-talk between the light emitter and the optical detector.
Reid teaches an optical monitor comprises an emitter baffle configured to reduce optical cross-talk between the light emitter and the optical detector (paragraph 47).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by adding an emitter baffle (as taught by Reid) in order to have high signal-to-noise ratio by blocking light that would otherwise reach the detector from the light source without being reflected by the target.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Axelrod as applied to claim 1 above, and further in view of Dermody (US 20090158827 A1).
Regarding claim 5, Chen doesn’t explicitly teach the target is a non-metallic material coated with a metal film.
Dermody teaches the target is a non-metallic material coated with a metal film (paragraph 43).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the target of Chen be a non-metallic material coated with a metal film in order to mimic the corrosive tendencies of metal coated materials as well as to have lighter weight and cheaper targets.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Axelrod as applied to claim 1 above, and further in view of Bornhop (US 6,381,025 B1).
Regarding claim 6, Chen doesn’t explicitly teach the light emitter comprises a vertical cavity surface emitting laser.
Bornhop teaches a vertical cavity surface emitting laser provides the benefit of facilitating the reduction in size of the system (column 10, lines 10-15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light emitter comprises a vertical cavity surface emitting laser in order to facilitate the reduction in size of the system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Axelrod, and Bornhop as applied to claim 6 above, and further in view of Nikoonahad (US 20040032581 A1).
Regarding claim 7, the above combination doesn’t explicitly teach a reflector, and wherein light generated by the VCSEL is reflected off the reflector to illuminate the target.
Nikoonahad teaches a reflector (264), wherein light generated by a light source is reflected off the reflector to illuminate a target (258).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a reflector, and wherein light generated by the VCSEL is reflected off the reflector to illuminate the target, in order to ensure a small size for the system while simultaneously providing flexibility with respect to the relative position of the light source and target.

    PNG
    media_image5.png
    416
    841
    media_image5.png
    Greyscale

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Axelrod as applied to claim 1 above, and further in view of Rahmathullah (US 20120264220 A1).
Regarding claims 8 and 9, Chen teaches the processing device is further configured to measure and store temperature (temperature sensor 31 connected to processor; paragraphs 24, 30, 52, and 54).
Chen doesn’t explicitly teach the humidity data. 
Rahmathullah teaches obtaining more accurate corrosion measurements by measuring and storing temperature and humidity data and determining a relationship between a change in the measurement properties of the target and the temperature and humidity data (abstract, paragraphs 18 and 40).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by measuring and storing humidity data and determining a relationship between the measured optical properties and the temperature and humidity data in order to obtain more accurate measurements by accounting for any effects of that changes in temperature and humidity have on the measurement data that could otherwise erroneously be attributed to changes in corrosion state of the target.
Additional Prior Art
Boday (US 2011/0236985) discloses an optical monitor comprising
a target (312) representative of a component of a monitored system, the target disposed within the optical monitor and exposed to ambient air, wherein exposure to the ambient air (338; paragraph 44) produces a change in an optical property of the target (paragraph 25); 
a light emitter (314) configured to illuminate the target (paragraphs 34 and 36); 
an optical detector (320) configured to generate a signal (paragraph 38) based on light reflected from or transmitted through the target (paragraphs 36-38); and 
a processing device (304, 340, 342, 344) configured to activate the light emitter (“As is conventional, the excitation wavelength is selected by the user through interaction with the sampling software 340” in paragraph 35) and to receive the signal from the optical detector.
 
“[0110] FIG. 5 is a flow chart diagram of a method 500 for real-time, early warning detection of corrosive gases, especially elemental sulfur (S.sub.8), in air based on a change in the fluorescence intensity of a substrate having sulfur-getting functionality in accordance with the present invention. Method 500 sets forth the preferred order of steps. It must be understood, however, that the various steps may occur simultaneously or at other times relative to one another. Method 500 begins by opening the doors of the shutter system (step 505). This opens the sample compartment (or the sampling unit) to air from the surrounding environment. For example, step 505 may be performed by activating the solenoid valves that comprise the air intake and exhaust doors. These doors are only open during periods between measurements of the fluorescence intensity of the substrate. The fan of the shutter system is also turned on (step 510). Steps 505 and 510 may be performed simultaneously.”
Optical Detection and Monitoring of Corrosion (cited by Applicant) teaches light source, strikes target (metal coating on optical substrate), collecting reflected light and monitoring for corrosion
Witzke (US 5,332,900 A) discloses an optical monitor comprising: 
a target (Cu) representative of a component of a monitored system, the target disposed within the optical monitor and exposed to ambient fluid (LPG), wherein exposure to the ambient fluid produces a change in an optical property of the target (column 4, lines 10-55; figures 5-7); 
a light emitter (8) configured to illuminate the target; 
an optical detector (8) configured to generate a signal based on light reflected from or transmitted through the target; and 
a processing device (10) configured to receive the signal from the optical detector (column 4, lines 15-25).

    PNG
    media_image6.png
    484
    696
    media_image6.png
    Greyscale

Ponstingl (US 20050135546 A1) discloses a system for monitoring a device

    PNG
    media_image7.png
    965
    782
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    882
    779
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1055
    866
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1025
    861
    media_image10.png
    Greyscale

US 5996430 A reads, “a probe such as a coupon is inserted into the fluid which is contained within the vessel or pipeline, and is kept in place over a period of time, the coupon being of a material which is similar to the material of the interior or pipeline or vessel, so that one may inspect the coupon in order to determine the extent of corrosion that may be taking place within the pipeline or vessel.”
US 6077418 A reads, “Corrosion of a metal member under heat transfer condition is monitored by using a test coupon made of the same material as that of the metal member.”
US 20040125360 A1  reads, “[0080] This method of monitoring the status of system components using emitters [their targets], provides a new in-situ method for monitoring erosion of system components.” 
Similarly, US 7110110 B2 reads “the emitter can be monitored to determine at least one of material accumulation on the system component and erosion of the system component” (abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.P/               Examiner, Art Unit 2877                                                                                                                                                                                         
/Kara E. Geisel/               Supervisory Patent Examiner, Art Unit 2877